Title: From Thomas Jefferson to Edward Cutbush, 24 December 1808
From: Jefferson, Thomas
To: Cutbush, Edward


                  
                     Washington Dec. 24. 08.
                  
                  Th: Jefferson presents his compliments to Dr. Cutbush and his thanks for the volume on the health of soldiers and seamen which he has been so kind as to send him. he shall peruse it with pleasure at his first leisure. in the mean time the great utility of the object justly entitles the author to the thanks of every friend of his country. 
               